Citation Nr: 0300152	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1968 to 
October 1971.  He died in January 1998.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Columbia, South Carolina, which denied 
reopening the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The RO 
initially denied the appellant's claim by unappealed 
rating decision dated in July 1998.  In connection with 
this appeal the appellant testified at a personal hearing 
before the undersigned sitting at Columbia, South Carolina 
in July 2002; a transcript of that hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  By unappealed decision dated in July 1998, the RO 
denied entitlement to service connection for the cause of 
the veteran's death.

2.  The subsequently received evidence does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 
U.S.C.A. § 1310 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.312 (2002).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Certain 
diseases manifest to a compensable degree within one year 
after service discharge may be presumptively service-
connected, to include cardiovascular disease and renal 
disease.  See 38 U.S.C.A. §§ 1111, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Notwithstanding the 
foregoing, service connection may be granted for disease 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-
103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure 
to certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a 
presumption of service connection is warranted.  
See Notice, 61 Fed. Reg. 414421 (1996).

Generally, a claim which has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is 
to be presumed was not altered by the Federal Circuit 
decision in Hodge.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The Board will assume 
for the purposes of this decision that the VCAA is 
applicable to the appellant's claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The rule is effective 
November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
appellant's claim to reopen, which was received before 
that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g), which, again, 
provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to 
the appellant's claim to reopen, which was received before 
that date.

In any case, with respect to the appellant's application 
to reopen her claim of entitlement to service connection 
for the cause of the veteran's death, the Board notes that 
the VCAA and the implementing regulations were in effect 
when such claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
issued in December 2001, the appellant has been informed 
of the requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determination.  In a letter dated in July 2001, the 
appellant was informed that she should submit medical 
evidence showing a causal relationship between the causes 
of the veteran's death and his active military service.  
In this letter the RO also informed the appellant of the 
assistance that it would provide in obtaining evidence and 
information in support of the claim and of the information 
needed from her to enable the RO to obtain evidence and 
information in support of the claim.  Therefore, the Board 
is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Furthermore, relevant to any duty to assist, the Board 
notes that the veteran's service medical records are 
associated with the claims file.  Also, the appellant has 
identified as relevant medical evidence from McLeod 
Regional Medical Center (to include treatment by Drs. 
Williams, Kraikit and Inderpal, records from the Pee Dee 
Mental Health facility, and records of VA treatment at the 
VA Hospital located in Columbia, South Carolina.  She has 
identified treatment from in or around 1995 and up and 
until the veteran's death.  The record reflects that such 
records have been requested and that both private and VA 
evidence is associated with the claims file, to include 
records of treatment by the named physicians during the 
time period indicated by the appellant.  Furthermore, the 
appellant has offered further evidence and argument after 
her personal hearing.  Under the regulatory criteria in 
effect prior to February 22, 2002, pertinent evidence 
submitted after certification of the appeal would 
generally be referred to the originating agency for 
preparation of a supplemental statement of the case unless 
the appellant waived her right to consideration of such 
evidence by the originating agency.  See 38 C.F.R. 
§ 20.1304 (2001).  However, 38 C.F.R. § 20.1304 has been 
amended to eliminate the requirement of a supplemental 
statement of the case addressing evidence received after 
the certification of the appeal.  See 67 Fed. Reg. 3099, 
3105-3106 (January 23, 2002).  Such evidence has been 
reviewed and considered herein.  Neither the appellant nor 
her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  Therefore, the Board is also satisfied that 
insofar as such are applicable to the appellant's claim to 
reopen, the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


Factual Background

Service medical records are negative for complaints, 
findings, or diagnoses of hypertension, cardiovascular 
disease, psychiatric disability, gastrointestinal disease 
or diabetes.  There is also no medical evidence 
documenting complaints or diagnoses related to the 
cardiovascular, gastrointestinal, psychiatric or endocrine 
systems within the initial post-service year.  During his 
lifetime the veteran identified elevated blood pressure 
levels causing depression and dizziness from approximately 
1974 to 1983 and submitted private medical evidence of 
such dated between July 1974 and August 1977.  Also, an 
August 1986 physician's note indicates that the veteran 
had hypertension and was schizophrenic, with treatment 
beginning in 1983.  

VA records dated from July 1991 to July 1992 reflect 
diagnoses of severe hypertension, congestive heart failure 
with hypertensive cardiomyopathy, a major depressive 
episode, renal insufficiency, morbid obesity, anemia, 
restrictive lung disease and edema of the extremities.  A 
history of hypertension since 1975 is noted in such 
records.  The veteran's renal insufficiency was stated to 
be secondary to hypertension, and, anemia was stated to be 
secondary to renal insufficiency.  Private records dated 
in 1991 also show hypertension and morbid obesity. 

The veteran was hospitalized at McLeod Regional Medical 
Center in January and in February 1996.  In January the 
admission diagnosis was pulmonary edema; also noted were 
end-stage renal disease and hypertension.  Hospital 
records note the veteran's need for hemodialysis over the 
year prior to admission and indicate the veteran had not 
had dialysis since prior to Christmas.  He was admitted 
and underwent dialysis.  He was readmitted later in 
January complaining of an inability to breathe.  He was 
uremic, having not received a dialysis treatment.  In 
February the veteran was admitted with pulmonary edema, 
stated to most likely be secondary to volume overload in a 
dialysis patient.  Private records dated from 1996 to 1998 
show intermittent medical evaluation and following for 
cardiac disease and note the veteran to be noncompliant 
with recommended medical treatment.  

During his lifetime the veteran's claims of entitlement to 
service connection for an unspecified kidney infection, 
hypertension/a heart condition, a right knee disorder and 
a nervous disorder were denied.  The veteran had no claims 
pending and was not service-connected for any disability 
at the time of his death.  He was in receipt of 
nonservice-connected pension benefits based on end-stage 
renal disease requiring dialysis.  

In January 1998, the veteran was admitted for dialysis and 
noted to be "very noncompliant".  He left the hospital 
against medical advice, but was spotted by hospital 
security personnel at a store when he coded.  He was 
brought back to the hospital and treated, with improvement 
over several days' time.  During hospitalization he 
started persistent gastrointestinal bleeding and then had 
a cardiopulmonary arrest.  The veteran died January 18, 
1998.  His death certificate identifies the immediate 
cause of death as severe cardiomyopathy of a few months' 
duration due to (or as a consequence of) a lower 
gastrointestinal bleed of a few days' duration due to (or 
as a consequence of) hypertension of a few years' duration 
due to (or as a consequence of) atrial arrhythmias of a 
few days' duration.  

In May 1998, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In a decision dated in July 1998, the RO 
denied the claim and notified the appellant of her 
appellate rights.  She did not appeal.

In July 2000, the RO received the appellant's application 
to reopen her claim of entitlement to service connection 
for the cause of the veteran's death.  She thereafter 
submitted records of mental health treatment dated in the 
1990s.  Additionally, the appellant submitted treatise 
information on dioxins, and a copy of the Report to VA's 
Secretary prepared in May 1990 pertinent to the 
Association Between Adverse Health Effects and Exposure to 
Agent Orange.  The appellant also testified at a personal 
hearing before the undersigned, relating changes she saw 
in the veteran subsequent to serving in the military.  She 
attributed such to his military experiences, stating that 
he developed psychiatric problems as well as medical 
problems that led to his death.

Analysis

In its July 1998 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death 
on the basis that there was no competent evidence that any 
disability identified as causing or contributing to the 
veteran's death was first shown during active service, 
shown within any applicable presumptive period, to include 
based on consideration of in-service herbicide exposure, 
or otherwise shown to be causally related to active 
military service.  The appellant did not appeal and that 
decision became final.  38 C.F.R. § 20.1103.  

The evidence received since the RO's July 1998 decision 
consists of additional statements (to include hearing 
testimony) from the appellant, private records of 
psychiatric treatment, copies of treatise information 
pertinent to dioxins, and the Report to VA's Secretary 
prepared in May 1990 pertinent to the Association Between 
Adverse Health Effects and Exposure to Agent Orange.  The 
Board has afforded consideration to all of the 
additionally received evidence, however, none of that 
evidence is both new and material so as to warrant 
reopening the appellant's claim.

First, in her own statements, the appellant in large part 
reiterates previously considered contentions relevant to 
the in-service incurrence of disabilities causing and/or 
contributing to the veteran's death.  She provides further 
argument relevant to dioxin exposure, specifically 
indicating that the veteran had diabetes.  She claims a 
causal relationship between such and the kidney failure 
identified as one of the causes of the veteran's death.  
The Board first notes that to the extent that the 
appellant is merely restating previously documented 
contentions, her statements are not new.  Moreover, the 
Board emphasizes that the RO's July 1998 denial of service 
connection for the cause of the veteran's death was based 
upon the absence of competent evidence of a causal link 
between such death and the veteran's military service.  
Although the Board does not doubt the appellant's 
sincerity, as a lay person, she is not competent to render 
an opinion concerning medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, her own statements are not material 
and are not sufficient to reopen the claim.

The Board next notes that the medical statements submitted 
by the appellant are dated from 1996 to 1997 and reflect 
treatment for psychiatric symptomatology.  Those records 
are negative for any competent opinion relating a 
psychiatric diagnosis to the veteran's period of service.  
Such records also do not purport to establish the presence 
of cardiovascular, gastrointestinal or other disability 
during the veteran's active service period, or within any 
presumptive period.  Moreover, such records do not contain 
any diagnosis of diabetes and do not otherwise include a 
competent medical opinion relating any cause of the 
veteran's death to his period of service.  As such, the 
additional medical reports, although new, are not material 
and are thus insufficient to reopen the appellant's claim.

Finally, the Board will discuss the additional treatise 
information and Report to VA's Secretary submitted by the 
appellant.  As set out above, 38 U.S.C.A. § 1116(a) 
provides presumptive service connection on the basis of 
herbicide exposure for specified diseases.  The evidence 
submitted by the appellant is consistent with governing 
regulations, and identifies kidney cancer as one disease 
presumptive to herbicide exposure.  The veteran did not 
have kidney cancer.  The Board recognizes the appellant's 
argument that since kidney cancer is among the disease 
presumptive to herbicide exposure, renal failure should 
also be recognized.  The Board emphasizes, however, that 
VA's Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of kidney 
failure or kidney disease other than kidney cancer.  See 
38 C.F.R. § 3.309(e).  Thus, no presumption applies to the 
veteran's renal failure.  The Board continues to note that 
none of the additional evidence submitted by the appellant 
otherwise demonstrates that the veteran had any disease 
presumptive to herbicide exposure, which, in turn, caused 
or contributed to his death.  Specifically, the veteran is 
not shown by any competent medical evidence have had 
diabetes leading to his kidney problems.  Again, the Board 
notes that the appellant herself is not competent to 
establish either diagnosis or etiology.  As such, the 
additionally received treatise information is also not 
material to the appellant's claim.

In sum, a review of the complete evidentiary record 
reveals that the evidence received subsequent to the 
unappealed July 1998 RO decision does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  There is no competent 
medical evidence linking cardiovascular, gastrointestinal 
or renal problems, identified as causing or contributing 
to the veteran's terminal illness and death, to his period 
of service service.  The Board is not free to disregard 
governing law and regulations.  Accordingly, absent new 
and material evidence, the claim is not now reopened.  
38 U.S.C.A. § 5108.



ORDER

The Board having determined that new and material evidence 
not been presented, reopening of the claim of entitlement 
to service connection for the cause of the veteran's death 
is denied.



		
	Nancy Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

